Citation Nr: 1216646	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of residuals of recurrent ear infections status post surgical intervention, currently evaluated as 0 percent disabling.

2.  Evaluation of bilateral hearing loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming increased evaluations for her service connected residuals of recurrent ear infections and hearing loss disability.  The record shows that she has a long history of recurrent ear infections dating back to service.  She was noted by a VA examiner in August 2008 to have cholesteatoma in the right ear with three surgeries, and underwent t-tube placement in both ears.  She presently has a t-tube in her left ear.  See April 2011 VA operative report.  VA records show that she was issued a hearing aid in her right ear, but can't wear it for more than 20 minutes due to the discomfort and excessive feedback it causes; this is despite efforts to remold the hearing aid.  

The Veteran testified in February 2012 that her left ear was her better ear, but that it was starting to get progressive worse.  She denied undergoing any hearing examinations in the past year.  At the hearing she submitted additional records showing continuing VA treatment for ear infections.  

In light of the Veteran's February 2012 hearing testimony of worsening hearing loss since her last audiological evaluation in 2008, and the additional VA treatment records she submitted at the hearing regarding continuing treatment for ear infections, the Board finds that new ENT and audiological examinations are necessary to properly assess the current severity of the Veteran's service-connected ear and hearing loss disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  The development should include an opinion regarding whether the Veteran is capable of wearing a hearing aid in her right ear.    

In specific regard to the pertinent criteria under 38 C.F.R. § 4.87a, Diagnostic Code 6200, for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), the criteria dictates that hearing impairment and complications, to include tinnitus, are to be separately evaluated.  In terms of tinnitus, while the August 2008 VA audiological report indicates that the Veteran did not mention tinnitus, there is evidence of tinnitus on file.  In this regard, the Veteran complained of occasional ringing in her ear at a July 2008 ENT examination.  She also complained at a July 2010 VA psychological evaluation that she was frustrated because "her ears 'ring all the time'".  In addition, she reported at a September 2010 VA examination that she has had tinnitus in her ears since 2007.  Contrary to the September 2010 VA examination report which states that the Veteran is service-connected for tinnitus, the records in her claims file do not show that she is.  In fact, the Veteran's reported on her substantive appeal of July 2009 that her tinnitus condition has never been addressed.  Accordingly, a medical opinion must be obtained that addresses whether the Veteran has tinnitus and, if so, whether such condition is a complication of her service connected ear infections and/or hearing impairment.  

Also, a September 2010 VA progress note states that the Veteran applied for disability from the Social Security Administration (SSA) in 2009 and was denied benefits, but was appealing the determination.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Here, there is a reasonable possibility that the SSA disability determination(s) and records are relevant to the Veteran's pending claims and they should be obtained.  See Golz and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

Lastly, the Veteran reported that she receives all of her treatment from VA.  Thus, any outstanding, pertinent VA medical records from February 2012 to present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Louis Stokes VAMC in Cleveland, Ohio, all outstanding pertinent record of ENT/audiological evaluation and/or treatment, since February 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Make as many requests as are necessary to obtain the Veteran's SSA records and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

If such a finding is made, document such finding in the claims file. 

3.  Thereafter, schedule the Veteran for VA ENT and Audiological examinations to determine the current severity of her service connected residuals of recurrent ear infections and bilateral hearing loss disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiners for review.  The audiology examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz caused by service-connected disability.  A Maryland CNC Test should also be administered to determine speech recognition scores caused by service-connected disability.  The ENT examiner is also requested to offer an opinion as to whether the Veteran has tinnitus and, if so, whether it is at least as likely as not caused or aggravated by service connected residuals of recurrent ear infections or bilateral hearing loss disabilities.  A full and complete rationale for all opinions expressed is required. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Readjudicate the remanded claims, to include making a determination as to whether the Veteran's tinnitus is proximately related to or aggravated by her service-connected residuals of recurrent ear infections and/or bilateral hearing loss disabilities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


